Title: To Thomas Jefferson from George Washington, 22 October 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters 22d. Octobr. 1780

Major General Greene, who goes to take command of the southern Army, will have the honor of presenting this to your Excellency. I have advised him to take the several States in his way which are immediately concerned in furnishing Men and supplies for the department committed to his direction, that he may gain a more accurate knowledge of the forwardness they are in, a tolerable Idea of what may be his future expectations, and endeavour to settle some plans for the regular support and subsistence of the Army in provisions, Forage and transportation.
I am well aware of the embarrassments under which the southern States labor, and of the many difficulties which are to be surmounted:  But I have a very full dependance that the most vigorous exertions will be made by them upon the present occasion, and the entire confidence I have in the abilities, fortitude and integrity of Genl. Greene, founded on a long and intimate experience of them, assures me that he will do every thing his means will enable him to do; and I doubt not, candid allowances will be made for the peculiar difficulties he has to encounter.
I recommend him to your State as worthy of its utmost confidence and support, and to Your Excellency personally as one whom I rank among the number of my friends.
With the greatest Respect and Esteem I have the honor to be Your Excellency’s Most obt. and humble Servt.
